Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 04/08/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 3, 4, 8, 9, 11-13, 15-17, and 20 have been canceled, and Claims 1, 2, 5-7, 10, 14, 18, and 19 are currently pending and being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-7, 10, 14, 18, and 19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites: “wherein the electromagnets of the motor or the electromagnets of the magnetic bearing connect to the first plurality of pins by a wire cable”. 
There is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original 
If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
Applicant may obviate this rejection by canceling the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



    PNG
    media_image1.png
    541
    672
    media_image1.png
    Greyscale


Claims 1, 2, 5-7, 10, 14, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buhler (USPN 7,932,655) in view of Ioi (USPN 7,197,892) further in view of Cronin (USPN 4,526,432).
In reference to independent claim 1, Buhler discloses a vacuum pump (col 4 lines 36-37 specifically discloses “The invention is further directed at a vacuum pump comprising magnetic bearing device as claimed.”), comprising: 
a pump main body ( a “main body” is an inherent characteristic of any pump) with a rotor (col 3, line 19 discloses a “rotor”); 
a control unit (in 2, figure 7) for controlling a drive (motor 70) of the pump main body (1);
an electrical connection in the pump main body, 
an electrical connection in the control unit, or 
an electrical connection (35 thru 31 to 34 to the control unit) between the pump main body and the control unit (col 5, lines 54-56 specifically discloses “A first (outer) connector 34 is mounted on the PCB on the outside of the housing 10.  It serves for connecting the control unit to the PCB.” furthermore col 8, 47-54 specifically discloses “Because of the simplicity of its electric connections and the compact size that can be achieved, the magnetic bearing device according to the present invention may be readily integrated with its control unit, as illustrated by the way of example in FIG. 7.  Here, a magnetic bearing device 1 according to the present invention is directly mounted to a control unit 2.  All wiring can be done by flat ribbon cables or flexprints.”), being realized by a cable (31, easily see in fig 2, and fig 4), wherein the electromagnets of the motor or the electromagnets of the magnetic bearing connect to the first plurality of pins by a wire cable (col 3, lines 62-64 discloses “For connecting further sensors and bearing units to the feedthrough, the magnetic bearing device advantageously comprises at least one flat-ribbon cable”, a flat ribbon cable is a combination of wire cables running in parallel in the same plane)
wherein the connector (34) comprises a first plurality of connections (the connector of 34 plainly shows a plurality of holes for matching pins, the firs plurality of connections are the ones thru the PCB 30) connected electrically to electromagnets of a motor or electromagnets of a magnetic bearing (col 5, lines 57-60 specifically discloses  
wherein at least a part of the cable is configured with a flexible printed wiring board obtained by forming a wiring pattern on a surface of a sheet-like insulating substrate (the abstract specifically discloses “the feedthrough (30) comprises a flat connection element (31) such as a rigid or flexible printed circuit board”),
wherein the flexible printed wiring board (the abstract specifically discloses “the feedthrough (30) comprises a flat connection element (31) such as a rigid or flexible printed circuit board”) has a connector (34 and 35, fig 4, are both connectors) attached to at least one end side thereof (fig. 4), 
wherein the connector (34) is attached to a member (the components 12, the portion of housing 11 that joins to 20, and 20, see annotated figure above) which maintains vacuum inside the pump main body (col 6, 13-14 specifically discloses “The board 31 is sealed in a gas-tight manner to the main body 11 and to the cap 20 by means of two O-rings 32, 33”) and
a sealing member (32 and 33, fig 4) helps maintain vacuum in the pump body (col 6, 13-14 specifically discloses “The board 31 is sealed in a gas-tight manner to the main body 11 and to the cap 20 by means of two O-rings 32, 33”).
Buhler is silent to
wherein the connector comprises a first plurality of pins and a second plurality of pins, 
wherein the flexible printed wiring board defines a plurality of holes into which the second plurality of pins penetrate, and
wherein a sealing member is disposed between the connector and member.
Ioia, a similar sealed motor, teaches
wherein a sealing member (46, fig 2) is disposed between the connector (43, fig 2) and member (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Buhler with the seal and connector sealing of Ioi so "high air-tightness between the housing and the terminal casing can be obtained because of the elastic element" lines 59-61; Ioi.  To be clear the connector 34 is moved into sealing contact with the end cap 34, after modification it will connect with a matching connector that is connected to the control unit housing that fits over the end of 20.
Ioi does not tach
wherein the connector comprises a first plurality of pins and a second plurality of pins, 
wherein the flexible printed wiring board defines a plurality of holes into which the second plurality of pins penetrate.
Cronin, a similar connector that can be used with flexible circuit (claim 4), teaches
wherein the connector (fig 1 and fig 3) comprises a first plurality of pins (40, fig 3) and a second plurality of pins (38, fig 3), 
wherein the flexible printed wiring board (62, fig 1) defines a plurality of holes (70, fig 1) into which the second plurality of pins penetrate (best seen in fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Buhler in view of Ioi with the connector connection method of Cronin to produce a connection with “compactness, less weight and lower costs to manufacture.” col 1, 13-14, Cronin.


In reference to dependent claim 2, Buhler in view of Ioi and Cronin discloses the vacuum pump according to claim 1, Buhler further discloses the vacuum pump wherein the control unit is attached to the pump main body (col 8, 47-54 specifically discloses “Because of the simplicity of its electric connections and the compact size that can be achieved, the magnetic bearing device according to the present invention may be readily integrated with its control unit, as illustrated by the way of example in FIG. 7.  Here, a magnetic bearing device 1 according to the present invention is directly mounted to a control unit 2.  All wiring can be done by flat ribbon cables or flexiprints.”).


In reference to dependent claims 4-7 and 9-20, Buhler in view of Ioi and Cronin discloses the vacuum pump according to one of the previous claims, 
however
Buhler, and Ioi do not teach
 (claim 5) the plurality of pins are arranged in symmetric positions with respect to a center of a direction in which the flexible printed wiring board extends, and the connector is provided with an indication means for indicating a direction of attaching the flexible printed wiring board.
(claims 6, and 10) the flexible printed wiring board has a plurality of terminals surrounding the plurality of holes and connected to the wiring pattern.
(claims 7, 14, 18, and 19) the flexible printed wiring board is provided with an indication means for indicating a direction of attaching the flexible printed wiring board.
Cronin, a similar connector that can be used with flexible circuit (claim 4), teaches
 (claim 5) the plurality of pins (38) are arranged in symmetric positions with respect to a center of a direction in which the flexible printed wiring board extends (the pins are symmetric upon the longitudinal center of 60, fig 1), and the connector (10) is provided with an indication means (18) for indicating a direction of attaching the flexible printed wiring board (the notch 18 serves to rotationally locate the cable 60, so the cable will not attach to the connector).
(claims 6, 10
(claims 7, 14, 18, and 19) the flexible printed wiring board (60) is provided with an indication means for indicating a direction of attaching the flexible printed wiring board (60, col 4, 12-14 specifically discloses “The conductor pads 64 are electrically connected to the ends 66 of the corresponding conductors 67 carried on or embedded within the cable 60.” examiner takes the position that the combination of the board 60, fitting in the notch 18, and the conductor 67 being mounted on the top surface of the board ensures that the board is rotationally located and the correct side is located since it cannot be accurately placed upside down).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Buhler in view of Ioi with the connector connection method of Cronin to produce a connection with “compactness, less weight and lower costs to manufacture.” col 1, 13-14, Cronin.

Response to Arguments
In response to applicant’s argument that the “applied references, alone or in any proper combination, fail to disclose or suggest the subject matter defined by Applicant's claims, and one of ordinary skill in the art would have had no apparent reason to modify the applied references to arrive at the claimed subject matter” examiner respectfully disagrees.  In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one 
In response to applicant’s argument that “Buhler does not disclose and suggested that lines of the electromagnets of the motor or the electromagnets of the magnetic bearing includes a wire cable” examiner respectfully disagrees.  Buhler in col 3, lines 62-64 discloses “For connecting further sensors and bearing units to the feedthrough, the magnetic bearing device advantageously comprises at least one flat-ribbon cable”, a flat ribbon cable is a combination of wire cables running in parallel in the same plane.  Buhler does not disclose “a wire cable”, it disclose many wire cables in parallel connected to the bearing unit.  Examiner has interpreted one of the cables to be the claimed “a wire cable”.
Applicant’s other arguments with respect to claim(s) have been considered but are moot in view of the above rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746